DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 11, 13-18, 20-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation after forming the semiconductor device elements in the semiconductor layer, separating the semiconductor substrate along the separation layer into a first substrate part comprising the semiconductor layer and a second substrate part and implanting protons through the semiconductor layer into the semiconductor substrate;
In claim 11, by the limitation of separating the semiconductor substrate along the separation layer by irradiating the semiconductor substrate with electromagnetic radiation of a first wavelength emitted by a first radiation source and with electromagnetic radiation of a second wavelength emitted by a second radiation source different from the first radiation source;
In claim 23, by the limitation of separating the semiconductor substrate along the separation layer comprises concurrently irradiating the semiconductor substrate with superposed electromagnetic radiation from at least two radiation sources, the superposed electromagnetic radiation having intensity peaks at two or more wavelengths;
In claim 24, by the limitation of separating the semiconductor substrate along the separation layer comprises applying at least one of mechanical force or stress to the semiconductor substrate, wherein applying at least one of the mechanical force or the stress to the semiconductor substrate comprises forming a stress inducing layer on a second surface of the semiconductor substrate opposite to the first surface.
Claims 2-3 and 5-9 depend on claim 1.  Claims 13-18 and 20-21 depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        9/9/2022